The claimant in this case, Thomas L. Atkinson, states that on the second day of ^November, 1912, he was certified by the State Civil Service Commission of the State of Illinois, as general bookkeeper to the Board of Administration of the State of Illinois, and that on and after said date he continued to be a member of the classified State Civil Service of the State of Illinois. The evidence in this case shows that on the 13th day of February, A. I). 1915, claimant was discharged from said position by the State Civil Service Commission without any charges having been preferred against him, and without any hearing having been given him before the State Civil Service Commission, except that he was required to take an examination for an efficiency test, and that he failed to: receive the necessary passing grade. The evidence further shows that afterwards, on the 1st day of February, A. D. 1916, this claimant was reinstated by the State Civil Service Commission to the position formerly held by him, as above mentioned, and at the salary of $150.00 per month, the salary he also received prior to his discharge. The claimant now presents his claim to this Court for his unpaid salary from the 13th day of February, 1915, to the 1st day of February, 1916, amounting to the sum of $1,730.35, on- the ground that he was unlawfully discharged. The State does not contend that claimant is not entitled to this salary, as he was unlawfully discharged. We therefore make an award to claimant in the sum of one thous- and seven hundred thirty and 35/100 ($1,730.35) dollars.